BAKER, P. J.
This matter is heard in connection with the payment of doctors’ bills.
The facts show that the injured man, who was quite severely hurt, was given first aid immediately after the accident by a physician in Warwick to whom he was sent by the defendant company. This doctor, after giving the first aid treatment, which involved the taking of two X-rays and other attention occupying two hours or more, treated the injured man at his home in Providence I three times. After this the man who *264was hurt himself employed a second doctor, who finally sent him to a hospital and attended him for a considerable period of time, making a large number of calls.
For petitioner: Morris L. Waldman.
For respondent: Boss & McMahon.
The defendant company admits its liability for the payment of $100 for medical attention covering the eight weeks after the injury. The question in this case, however, relates to the manner in which the '$100 should be divided between the two doctors. The bill of the first doctor is $55, being $25 for first aid and $30 for visits to the patient in Providence. The bill of the second doctor amounts to something over $100.
No authorities directly in point covering such a situation have been called to the Court’s attention. Apparently two theories are possible: the priority theory under which the first doctor would be entitled to full payment, or a theory under which some pro rating of the $100 between the two physicians, according to the amount of their services, might be figured.
The Court at the present time, after giving the matter consideration, is inclined to accept the priority theory as being the sounder and rpore practical.
If the first physician shows a tendency to charge too much for the services rendered by him, the Court can always in its discretion cut down his claim to an amount believed by it to be reasonable. Further, the second physician, coming into the case under such conditions, would know that the first doctor had performed certain services in good faith for the injured man and would also know that the matter being under the compensation act, the total amount available for medical services from the defendant company would be limited to $100, and would therefore take the case with such a situation in mind.
In the present proceeding, the Court believes that the bill of the first doctor is somewhat too large. It allows $20 for the first aid treatment instead of $25 and allows $15 for the visits to Providence instead of '$30, making the total allowance to the first doctor $35. The balance of $65 may be paid to the second physician.